                           UNITED STATES DISTRICT COURT
                        WESTERN DISTRICT OF NORTH CAROLINA
                                CHARLOTTEDIVISION
                                   NO. 3:19-CR-290

 UNITED STATES OF AMERICA,                        )
                                                  )
                Plaintiff,                        )
                                                  )                  ORDER
    v.                                            )
                                                  )
 JOSHUA DWIGHT KLUTTZ,                            )
                                                  )
                Defendant.                        )
                                                  )

         UPON MOTION OF THE UNITED STATES OF AMERICA (Doc. No. 22) to dismiss

without prejudice the Bill of Information in this case (Doc. No. 13), the Court hereby grants leave

to the United States to move to dismiss and further orders the dismissal of the Bill of Information

without prejudice.

         IT IS SO ORDERED.
                                           Signed: June 25, 2020




      Case 3:19-cr-00290-FDW-DSC Document 23 Filed 06/26/20 Page 1 of 1
